NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



MARTIN MEJIA-HERNANDEZ,                    )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-4820
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 22, 2018.

Appeal from the Circuit Court for Lee
County; Ramiro Mañalich, Judge.

Howard L. Dimmig, II, Public Defender,
and J.L. Perez, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.